 



Exhibit 10.1
(BLAIR LETTERHEAD) [l22332al2233202.gif]
JOHN E. ZAWACKI
PRESIDENT AND CEO
August 15, 2006
Mr. Al Lopez
128 Cedar Woods Trail
Canton, GA 30114
Dear Al:
I am delighted to offer you the position of Chief Financial Officer (CFO) and
Chief Operations Officer (COO) for Blair Corporation, with a prospective
starting date of September 11, 2006, and I’m confident that you will be a major
contributor to our continued success. This offer includes the following total
compensation package as a Grade 6 Executive Officer:

•   A base annual salary of $370,000, paid biweekly.   •   A signing bonus of
$50,000, payable within two weeks of your starting date with the Company.   •  
Annual incentive compensation which equates to: 46% of annual base salary paid
assuming “target” income is achieved, and 92% of annual base salary paid if
“stretch” income objectives are met. Incentive compensation is pro-rated for
full portion of active employment in the year of hire.   •   An equity component
of 20,000 shares of restricted stock (time vested in equal annual increments of
4,000 shares over five years beginning in 2007) will be awarded to you on
October 17, 2006, following Board approval on that date, and under the terms of
a Restricted Stock Award Agreement as provided for in the Company’s Omnibus
Stock Plan. In subsequent years, you will be eligible for additional annual
grants of restricted shares in accordance with our policy for Grade 6 executive
officers subject to the Compensation Committee’s authorization and the Board’s
approval of such grants. Unvested restricted stock shall immediately vest in the
event of your death, or change of control in the Company (as defined in
Section 5 of the Restricted Stock Award Agreement), and the vesting schedule
shall continue in the event that you retire from the Company (pursuant to and in
accordance with the Company’s retirement policies and practices), become
permanently disabled or are terminated without “material cause.” “Material
cause” is herein defined as insubordination, financial dishonesty against BLAIR,
continued failure or refusal to perform the duties assigned to you after notice
and reasonable opportunity to correct the performance, willful neglect of duties
assigned to you, or commission of an act of moral turpitude. Unvested award
shares are forfeited in the event of your voluntary termination, or termination
with “material cause.”   •   Participation (commencing in 2007) in the Company’s
Performance Share Program. This Program consists of consecutive three-year
performance periods with the level of awards based on the Company’s performance
relative to established goals. Awards may be settled in shares, cash or a
combination of both as determined by the Compensation Committee and the Board at
the conclusion of the performance period. The range of potential awards extends
from 50% to 200% of “target.”





--------------------------------------------------------------------------------



 



Adelmo S. Lopez
August 15, 2006
Page 2

•   Participation in the Company’s 401(k) Plan after completing six months of
service, where the Company matches employees’ contributions to the Plan (on a
pre-tax basis) up to 5% of base salary. The Company’s contributions are
immediately vested.

•   Four weeks (20 days) of vacation upon hire, and the accrual of vacation
thereafter at the rate of 20 days annually. Any portion of your current year
vacation that is carried forward to the ensuing year is redeemable for cash
compensation each calendar quarter – unless carried forward.

•   Five “personal days” upon hire, of which any unused days are redeemable for
cash compensation, and the receipt of five personal days each calendar year
thereafter.

•   Six months of temporary housing in a Company apartment to provide time for
you and your family to find suitable housing as you transition to this area. If
after six months, housing has still not been found, additional arrangements may
be made in accordance with company policy to accommodate your personal needs. In
addition, the Company will provide up to three roundtrip airfares between your
current home and this area to facilitate house hunting and the necessary
transition period. You will be compensated for the extra income tax liability
you may incur from these arrangements.

•   A complete relocation package, including 100 percent coverage of
pre-approved moving of your household goods, will be provided to you. Closing
costs (assuming you purchase a home within twelve months of your effective hire
date) shall include all closing costs associated with your purchase of a new
residence in the Warren, Pennsylvania area, including title insurance, mortgage
application fees, routine legal fees related to home purchase, recording of
deeds and mortgages, notary fees, state transfer tax and appraisal and
inspection fees. In the event that you are selling a home, the Company shall
also reimburse you at the time of sale of your home in the amount of the normal
and customary closing costs associated with such sale.

•   A group term life insurance benefit equal to your base salary, rounded up to
the next highest $1,000.   •   Immediate full medical and dental coverage
consistent with the BLAIR benefit plans.

•   Disability insurance which provides 52 weeks of full pay through the Company
as sick time followed by 66 2/3 percent of pay through a disability plan.

•   A severance agreement that includes 18 months of base salary in effect at
the time should BLAIR elect to terminate you without “material cause” (as
previously defined). During the time you are receiving the severance payments
you will remain eligible to participate in the Blair Corporation Medical and
Dental Plan (“Health Plan”) and Vision Plan, at the current level of coverage on
the same terms as those applicable to an active employee. Your eligibility to
participate in the Health Plan will terminate on the earlier of the last day of
the Severance Period or the date you become covered by another
employer-sponsored group health plan. BLAIR will also offer outplacement
services to a provider selected by you for a not-to-exceed amount of $10,000.

•   Upon occurrence of a Change in Control of the Company, as defined in
Section 4(A) of the Change in Control Severance Agreement, forwarded under
separate cover, followed by termination of Executive’s employment within three
years following the Change in Control, the “Severance Period” shall mean 36 .



--------------------------------------------------------------------------------



 



Adelmo S. Lopez
August 15, 2006
Page 3
Please refer to the Change in Control Agreement, section (5) A-G, “Termination
of Benefits” for further detail regarding compensation and benefits.
If you resign anytime within the first year of your employment here, you agree
to repay to BLAIR 100% of each of the following:

•   Any signing bonus provided to you   •   Relocation expenses covered by BLAIR
  •   Any personal use airfares BLAIR covered for you and your spouse

If you resign anytime between the end of your first year and the end of your
second year, you agree to repay to BLAIR 50% of each of the following:

•   Any signing bonus provided to you   •   Relocation expenses covered by BLAIR
  •   Any personal use airfares BLAIR covered for you and your spouse

As a matter of course, you agree not to disclose or use BLAIR confidential
information for any purpose other than performing your duties for BLAIR and will
comply with BLAIR’s policies regarding confidential information. This obligation
extends during your employment with BLAIR and after the date of termination of
that employment. Also, for a period of one year following the termination of
your employment for any reason, voluntary or involuntary, you will not work for
any person or entity that directly competes with BLAIR or solicit any BLAIR
executive officer or director for employment with another entity.
As a final note, all offers of employment at Blair Corporation are contingent
upon passing a drug screening. This will be part of your agenda on your first
day.
Al, the senior management team and I are looking forward to having you join our
team. In the interim, if you have any questions, please don’t hesitate to give
me a call.
Sincerely,
John E. Zawacki
Chief Executive Officer
JEZ/tar
The terms contained in this letter constitute the entire agreement between you
and BLAIR and there are no other terms or conditions that have been offered by
BLAIR to induce you to accept this offer. If the terms are agreeable to you,
please sign one copy of the letter in the appropriate space at the bottom and
return it to me directly.



--------------------------------------------------------------------------------



 



Adelmo S. Lopez
August 15, 2006
Page 4

     
 
     
Signature
  Date

Your signature above signifies your agreement and acceptance of our offer. As is
BLAIR’s policy, your employment will be “AT WILL” so that either you or the
Company may terminate your employment at any time and for any reason or no
reason.